DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-4, 8, 12, 25-26, 28-29, 34-37, 42, 47, 50, 54-55, 81-82 are pending.
Applicant’s election without traverse of group I, claims 1, 3-4, 8, 12, 25-26, 28-29, 34-37, 42, 47, 50, 81, and 82 in the reply filed on 02/10/2022 is acknowledged.
Claims 54-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/10/2022.
Claims 1, 3-4, 8, 12, 25-26, 28-29, 34-37, 42, 47, 50, 81, 82 are under consideration.
Priority
This application is a divisional of U.S. Application No. 15/540,610, filed June 29, 2017, which is a national phase application under 35 U.S.C. § 371 of International Application No. PCT/EP2015/081366, filed December 29, 2015, which claims the priority of International5 Application No. PCT/EP2014/003479, filed on December 30, 2014. As such the effectively filed date for the instant application is December 30, 2014.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2019, 02/13/2020, 11/05/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26, 35, 81-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the phrase “the at least one 5’-UTR element” is indefinite as lack of antecedent basis because this limitation is not present in the base claim 1 from which it depends. 
Claim 81 depends from canceled claim 5. Claim 81 is indefinite as being both incomplete, by its dependence on a cancelled claim; and for lack of antecedent basis for its limitation “The artificial nucleic acid molecule according to claim 5, wherein the at least one 5’-UTR element id derived from a 5’-TOP UTR which is not present in cancelled base claim 5. 
Amending claim 81 to refer to a claim which recites the artificial nucleic acid molecule, or deleting the claim,  would obviate the rejection.
Claim 82 is rejected for the same reason as claim 81 because it depend from claim 81 and fail to remedy the indefiniteness of claim 81. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 12, 26, 28-29, 34, 36-37, 42, 47, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Thess (WO2013143700) in view of Xu Cell Research,  20: 445-457, 2010).
Regarding claim 1, Thess discloses an artificial nucleic acid molecule comprising
i) at least one 5'-UTR element which comprises or consists of a nucleic acid sequence which is derived from the 5'-UTR of a TOP gene (i.e. a gene providing mRNA which contains a stretch of pyrimidine nucleotides located at the 5' terminal region, see page 22), 
ii) at least one open reading frame (e.g. a therapeutic protein), and further comprises iii) at least one 3'-UTR element which comprises or consists of a nucleic acid sequence derived from the 3'-UTR of a mammalian gene, most preferably a human gene (abstract; claims 1, 2, 33, 4, 57; page 65 lines 5-20; page 80, lines 10-26). More preferably, the artificial nucleic molecule of Thess consists of three sequence parts that are derivable from three different genes, i.e. three elements heterologous to each other: the 5'-UTR element which is derivable from a TOP gene, the open reading frame which is derivable from the gene encoding the desired gene product and the 3'UTR element which may be derivable from a gene that relates to an mRNA with an enhanced half-life (page 39, lines 28-33). Regarding claim 3, Thess discloses an artificial nucleic acid molecule comprising i) at least one 5'-UTR element which comprises or consists of a nucleic acid sequence which is derived from the 5'-UTR of a TOP gene (i.e. a gene providing mRNA which contains a stretch of pyrimidine nucleotides located at the 5' terminal region, (see page 22). Regarding claim 3, Thess discloses the artificial nucleic molecule consists of three heterologous sequence parts, i.e. that are derivable from three different genes: the 5'-UTR element which is derivable from a TOP gene, the open reading frame which is derivable from the gene encoding the desired gene product and the 3'-UTR element which may be derivable from a gene that relates to an mRNA with an enhanced half-life (page 39, lines 28-33). Regarding claim 8, Thess discloses iii) at least one 3'-UTR element which comprises or consists of a nucleic acid sequence derived from the 3'-UTR of a mammalian gene, most preferably a human gene (abstract; claims 1, 2, 33, 4, 57; page 65 lines 5-20; page 80, lines 10-26).  Regarding claim 12, Thess discloses the 5'UTR element, preferably the artificial nucleic acid molecule, does not comprise a complete TOP-motif or 5'TOP sequence. Thus, the 5'UTR element, preferably the artificial nucleic acid molecule, does not comprise the 15 complete TOP-motif of the TOP gene from which the nucleic acid sequence of the 5'UTR element is derived (see page 28. Lines 11-16). Regarding claim 28, Thess discloses a 3'-poly(A) tail is typically a monotonous sequence stretch of adenine nucleotides added to the 3'-end of the transcribed mRNA. It may comprise up to about 400 adenine nucleotides. It was found that the length of such a 3 '-poly(A) tail is a potentially critical element for the stability of the individual mRNA (see page 5 lines 6-9).  Regarding claim 29, Thess discloses the vector according to any one of claims 33-42, further comprising d. a poly(A) sequence and/or a polyadenylation signal (see page 277, claim 43).  Regarding claims 34, Thess discloses the artificial nucleic acid molecules, comprising in 5'-to-3'-direction at least one of the following structures 5'-cap - 5'UTR element - ORF - 3'UTR element- histone stem-loop - poly(A) sequence 5' -cap - 5'UTR element - ORF - 3'UTR element - poly(A) sequence - histone stem-loop 5'-cap - 5'UTR element - ORF - IRES - ORF - 3'UTR element - histone stem-loop -poly(A) sequence (see page 65 lines 5-11).  Regarding claim 36, Thess discloses The artificial nucleic acid molecule, further comprising a promoter containing-sequence (p 274, claim 29). Regarding claim 37, Thess discloses the 5'UTR element may comprise or consist of a nucleic id sequence which starts at its 5' end with a pyrimidine residue that corresponds to residue 2, 4, 5, 6, 7, 8, 9, 10 etc. of the TOP-motif or 5'TOP of the TOP gene from which the nucleic acid sequence of the 5'UTR element is derived (see page 28, lines 20-24).  Regarding claim 42, Thess discloses a vector a comprising c. at least one 3'UTR element which comprises or consists of a nucleic acid sequence derived from the 3'UTR of a chordate gene, preferably a vertebrate gene, more preferably a mammalian gene, most preferably a human gene, or from a variant of the 3'UTR of a chordate gene, preferably from a variant of the 3'UTR of a vertebrate gene, more preferably from a variant of the 3'UTR of a mammalian gene, most preferably from a variant of the 3'UTR of a human gene, wherein the at least one 3'UTR element preferably comprises or consists of a nucleic acid sequence which is derived from a 3'UTR of a gene providing a stable mRNA or from a variant of the 3'UTR of a gene providing a stable mRNA (see page 275, claim 33).  Regarding claim 47, Thess discloses a cell comprising the artificial nucleic acid molecule according to any one of claims 1-32 or the vector according to any one of claims 33-67 (see p 282 claim 68). Regarding claim 47, Thess discloses a pharmaceutical composition comprising the artificial nucleic acid molecule according to any one of claims 1-32, the vector according to any one of claims 33-67, or the cell according to any one of claims 68-70 (see p 282 claim 71). Thess also teaches the artificial nucleic acid molecule according to any one of claims 1-8, wherein the nucleic acid sequence which is derived from a 5'UTR of a TOP gene, preferably the 5'UTR element terminates at its 3'-end with a nucleotide located at position 1, 2, 3, 4, 5, 6, 7, 8, 9 or 10 upstream of the start codon of the open reading frame of the gene or mRNA it is derived from (page 269, claim 9). Thess by using RNA instead of DNA for gene therapy or genetic vaccination, the risk of undesired genomic integration and generation of anti-DNA antibodies is minimized or avoided (p 3, lines 21-22).
Thess does not disclose the at least one 3’URT element comprises a nucleic acid sequence that is derived from the 3'-UTR of a transcript of a GNAS (guanine nucleotide-binding protein G subunit alpha) gene and wherein the open reading frame is derived from a gene, which is distinct from a gene from which the at least one 3’-UTR element.
However, before the instant effective filing date of the instant invention, Xu teaches a single mammalian transcript normally encodes one protein, but the transcript of GNAS (G-protein α-subunit) contains two reading frames and produces two structurally unrelated proteins, XLαs and ALEX. No other confirmed GNAS-like dual-coding transcripts have been reported to date, even though many such candidate genes have been predicted by bioinformatics analysis. Xu teaches a series of vectors to test how two protein products were translated from a single transcript in vitro. The length of the ORF (open reading frame), position of the first AUG and the Kozak motif were found to be important factors. These factors, as well as 55-bp NMD (nonsense-mediated mRNA decay) rule, were used in a bioinformatics search for candidate dual-coding transcripts. A total of 1307, 750 and 474 two-ORF-containing transcripts were found in human, mouse and rat, respectively, of which 170, 89 and 70, respectively, were found to be potential dual-coding transcripts. Most transcripts showed low conservation among species. Interestingly, dual-coding transcripts were significantly enriched for transcripts from the zinc-finger protein family, which are usually DNA-binding proteins involved in regulation of the transcription process (abstract).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify the artificial nucleic acid molecule comprising 3’UTR elements and codon optimized ORF gene wherein the nucleic acid sequence which is derived from a 5'UTR of a TOP gene, the 5'UTR element terminates at its 3'-end with a nucleotide located upstream of the start codon of the open reading frame of the gene or mRNA it is derived from as disclosed by Thess by using dual codon GNAS optimized transcripts codon that contains two reading frames and produces two structurally unrelated proteins, for enriched transcripts from the zinc-finger protein family, which are usually DNA-binding proteins involved in regulation of the transcription process as disclosed by Xu.
It would have been obvious because Xu  GNAS-like dual-coding transcripts were significantly enriched for transcripts from the zinc-finger protein family, which are usually DNA-binding proteins involved in regulation of the transcription process and the Thess by using RNA instead of DNA for gene therapy or genetic vaccination, the risk of undesired genomic integration and generation of anti-DNA antibodies is minimized or avoided.
One would have been motivated to do so in order to receive the expected benefit of GNAS dual-coding transcripts were significantly enriched for transcripts from the zinc-finger protein family, which are usually DNA-binding proteins involved in regulation of the transcription process.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Claims 1, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Thess (WO2013143700) in view of Xu Cell Research,  20: 445-457, 2010) as applied to claims 1, 3-4, 8, 12, 26, 28-29, 34, 36-37, 42, 47, 50 above, and further in view of Thess (WO2013143698) thereafter referred as Thess2).
The teachings of Thess apply here as indicated above.
Thess does not teach, wherein the histone stem-loop comprises a sequence according to SEQ ID NO: 34.
However, before the instant effective filing date of the instant invention, Thess2 discloses the at least one open reading frame and the at least one 3'UTR element are 5 heterologous. The ORF may be derived from a different gene than the 3' UTR element, e.g. encoding a different protein or the same protein but of a different species (p 21, lines 4-9), wherein a histone stem loop sequence,  which can be used in the preparation of the artificial nucleic acid is identical to instant SEQ ID NO: 34 for gene therapy (see score alignment below and p 60 lines 17-22, p 52 line 12, p 65 lines 19-24, p 21 lines 4-9).
Accordingly it would have been obvious to a person of ordinary skill in the art to modify the artificial nucleic acid molecule comprise 5'elements of Thess to use a histone stem-loop sequence,  which can be used in the preparation of the artificial nucleic acid is identical to instant SEQ ID NO: 34 as disclosed by Thess2  as a matter of design choice to prepare pharmaceutical compositions and therapeutic uses of the 5” UTR nucleic acid molecules are obvious variations, said design choice amounting to combining prior art elements according to known codon optimization to yield predictable results.
Given that different elements of the 5’ UTR codon optimization were available and were routinely used in different combination as a sequence comprising a codon optimized therapeutic protein GNAS codon optimized RNA SEQ: 34 for codon usage for gene therapy, it would have been a matter of design choice for one of ordinary skill in the art to combine different composition elements each of which is taught by the prior art to be useful for the same purpose in order to produce codon optimized composition that is to be used for the very same purpose. In the instant case the idea of combining them flows logically from there having been taught in the prior art. Thus, it would have only required routine experimentation to modify the 5’ UTR composition of Thess to codon optimization as disclosed by the histone stem-loop comprises a sequence according to SEQ ID NO: 34. Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
SEQ ID NO: 34
RESULT 1
BAV14908
ID   BAV14908 standard; DNA; 24 BP.
XX
AC   BAV14908;
XX
DT   21-NOV-2013  (first entry)
XX
DE   Histone stem-loop sequence, SEQ ID 31.
XX
KW   Histone gene; antiinflammatory; antimicrobial-gen.; autoimmune disease;
KW   bacterial infection; cancer; cytostatic; ds; genetic disorder;
KW   genetic-disease-gen.; immunosuppressive; infectious disease;
KW   inflammatory disease; prophylactic to disease; protein production;
KW   protozoal infection; therapeutic; vector gene therapy; viral infection.
XX
OS   Unidentified.
XX
CC PN   WO2013143698-A1.
XX
CC PD   03-OCT-2013.
XX
CC PF   27-MAR-2013; 2013WO-EP000936.
XX
PR   27-MAR-2012; 2012WO-EP001337.
PR   08-JUN-2012; 2012WO-EP002446.
XX
CC PA   (CURE-) CUREVAC GMBH.
XX
CC PI   Thess A,  Kallen K;
XX
DR   WPI; 2013-P99674/68.
XX
CC PT   New artificial nucleic acid molecule comprising open reading frames and 
CC PT   3'-untranslated region elements, useful for treating or preventing 
CC PT   autoimmune, cancer, inflammatory, genetic diseases, and infectious 
CC PT   diseases.
XX
CC PS   Disclosure; SEQ ID NO 31; 143pp; English.
XX
CC   The present invention relates to a novel artificial nucleic acid 
CC   molecule. The artificial nucleic acid molecule comprises: (a) at least 
CC   one open reading frame (ORF); and (b) at least one 3'-untranslated region
CC   element (3'-UTR element) comprising a nucleic acid sequence which is 
CC   derived from the 3'-UTR of an albumin gene or from a variant of the 3'-
CC   UTR of an albumin gene, wherein the open reading frame does preferably 
CC   not code for beta-globin, in particular in case the 3'-UTR element is 
CC   derived from the 3'-UTR of the rat albumin gene, and wherein the open 
CC   reading frame does preferably not code for human factor IX, in particular
CC   in case the 3'-UTR element is derived from the 3'-UTR of the human 
CC   albumin gene. The invention also provides: a vector comprising an ORF 
CC   and/or a cloning site, and at least one 3'-UTR element comprising a 
CC   nucleic acid sequence which is derived from the 3'-UTR of an albumin gene
CC   or from a variant of the 3'-UTR of an albumin gene; a cell comprising the
CC   artificial nucleic acid molecule or the vector; a pharmaceutical 
CC   composition comprising the artificial nucleic acid molecule or the vector
CC   ; a method for treating or preventing a disorder comprising administering
CC   the artificial nucleic acid molecule or the vector, or transfection of a 
CC   cell with the artificial nucleic acid molecule or the vector; a method 
CC   for stabilizing and/or prolonging protein production from a nucleic acid 
CC   molecule, preferably from an mRNA molecule or a vector; and a kit 
CC   comprising the artificial nucleic acid molecule or the vector. The 
CC   artificial nucleic acid molecule and the vector are useful for treating 
CC   or preventing autoimmune diseases, cancer, inflammatory diseases, genetic
CC   diseases, and infectious diseases such as bacterial, protozoal or viral 
CC   infections. The present sequence represents a histone stem-loop sequence,
CC   which can be used in the preparation of the artificial nucleic acid 
CC   molecule of the invention.
XX
SQ   Sequence 24 BP; 7 A; 8 C; 4 G; 5 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 24;  DB 47;  Length 24;
  Best Local Similarity   100.0%;  
  Matches   24;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CAAAGGCTCTTTTCAGAGCCACCA 24
              ||||||||||||||||||||||||
Db          1 CAAAGGCTCTTTTCAGAGCCACCA 24


Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Claims 1, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Thess (WO2013143700) in view of Xu Cell Research,  20: 445-457, 2010) as applied to clams 1, 3-4, 8, 12, 26, 28-29, 34, 36-37, 42, 47, 50 above and further in view of Gray (WO2007143752).
The teachings of Thess and Xu apply here as indicated above.
Thess and Xu do not teach, wherein the at least one 3’-UTR element comprises or consists of a nucleic acid sequence which is derived from the 3’-UTR human or mouse GNAS gene.
However, before the instant effective filing date of the instant invention, Gray teaches a nucleic acid sequence identical to instant 3’-UTR of SEQ ID NO: 3 for constructing siRNA sequences using the ORF as the target selecting region because siRNAs function at the mRNA level to design the precise target mRNA nucleotide sequence required to be used for treating cancer ([0132] ( and also see score alignment below).
Accordingly it would have been obvious to a person of ordinary skill in the art to modify the GNAS artificial nucleic acid molecule comprise 3'-UTR elements for treating cancer as disclosed by Thess/Xu by using the 3’UTR sequence used in the preparation of the artificial nucleic acid is identical to instant SEQ ID NO: 3 as disclosed by Gray as a matter of design choice to prepare pharmaceutical compositions and therapeutic uses of the 3” UTR nucleic acid molecules to treat cancer are obvious variations, said design choice amounting to combining prior art elements according to known codon optimization 3’-UTR sequences to yield predictable results.
Given that different elements of the 3’ UTR codon optimization were available and were routinely used in different combination as a sequence comprising a codon optimized therapeutic protein GNAS codon optimized SEQ: 3 for codon usage for gene therapy, it would have been a matter of design choice for one of ordinary skill in the art to combine different 3’-UTR elements each of which is taught by the prior art to be useful for the same purpose in order to produce codon optimized 3’-UTR that is to be used for the very same purpose. In the instant case the idea of combining them flows logically from there having been taught in the prior art. Thus, it would have only required routine experimentation to modify the 3’ UTR composition of Thess/Xu to codon optimization as disclosed by a sequence according to SEQ ID NO: 3. Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Instant SEQ ID NO: 3;
RESULT 6
AOG19578
ID   AOG19578 standard; DNA; 1926 BP.
XX
AC   AOG19578;
XX
DT   21-FEB-2008  (first entry)
XX
DE   Apoptosis suppressing breast tumor human target DNA SEQ ID:135.
XX
KW   tumor marker; apoptosis inhibition; prognosis; therapeutic; diagnosis;
KW   breast tumor; cytostatic; ds; coding sequence.
XX
OS   Homo sapiens.
XX
CC PN   WO2007143752-A2.
XX
CC PD   13-DEC-2007.
XX
CC PF   11-JUN-2007; 2007WO-US070908.
XX
PR   09-JUN-2006; 2006US-0812704P.
XX
CC PA   (REGC ) UNIV CALIFORNIA.
XX
CC PI   Gray JW,  Fridlyand J,  Neve R,  Spellman P,  Chin K,  Hu Z;
CC PI   Waldman F;
XX
DR   WPI; 2008-A35122/02.
DR   PC:NCBI; gi117938757.
DR   PC_ENCPRO:NCBI; gi4504047.
XX
CC PT   Prognosing the outcome of a patient with breast cancer by determining 
CC PT   from the breast cancer tissue from the patient the level of gene 
CC PT   amplification or gene expression product for a gene.
XX
CC PS   Disclosure; SEQ ID NO 135; 62pp; English.
XX
CC   The present invention relates to cancer markers which are developed to 
CC   detect diseases characterized by increased expression of apoptosis-
CC   suppressing genes such as aggressive cancers. The invention discloses 
CC   that the genome wide analyses of genome copy number and gene expression 
CC   in breast cancer revealed 66 genes in the human chromosomal regions 8p, 
CC   17q and 20q which are amplified. The method of diagnosis and assessment 
CC   of amplification levels of genes are useful in prediction of patient 
CC   outcome of a patient's response and drug resistance in breast cancer. The
CC   method of invention specifies that certain genes are high priority 
CC   therapeutic targets for cancer and inhibitors of these genes will be 
CC   useful for treatment of the non-responsive cancers. Independent claims 
CC   are included for a method for altering the function of human genes which 
CC   are targets for breast cancer such as ACACA, ADAM9, ERBB2, FGFR1, FNTA, 
CC   IKBKB, NR1D1, PNMT and PROSC; and a method for treatment of a patient 
CC   with breast cancer. The present sequence is a target DNA of a human gene 
CC   which is a therapeutic target of breast cancer.
CC   
CC   Revised record issued on 18-FEB-2008 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 1926 BP; 500 A; 568 C; 517 G; 341 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 385;  DB 29;  Length 1926;
  Best Local Similarity   100.0%;  
  Matches  385;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GAAGGGAACCCCCAAATTTAATTAAAGCCTTAAGCACAATTAATTAAAAGTGAAACGTAA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1542 GAAGGGAACCCCCAAATTTAATTAAAGCCTTAAGCACAATTAATTAAAAGTGAAACGTAA 1601

Qy         61 TTGTACAAGCAGTTAATCACCCACCATAGGGCATGATTAACAAAGCAACCTTTCCCTTCC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1602 TTGTACAAGCAGTTAATCACCCACCATAGGGCATGATTAACAAAGCAACCTTTCCCTTCC 1661

Qy        121 CCCGAGTGATTTTGCGAAACCCCCTTTTCCCTTCAGCTTGCTTAGATGTTCCAAATTTAG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1662 CCCGAGTGATTTTGCGAAACCCCCTTTTCCCTTCAGCTTGCTTAGATGTTCCAAATTTAG 1721

Qy        181 AAAGCTTAAGGCGGCCTACAGAAAAAGGAAAAAAGGCCACAAAAGTTCCCTCTCACTTTC 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1722 AAAGCTTAAGGCGGCCTACAGAAAAAGGAAAAAAGGCCACAAAAGTTCCCTCTCACTTTC 1781

Qy        241 AGTAAAAATAAATAAAACAGCAGCAGCAAACAAATAAAATGAAATAAAAGAAACAAATGA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1782 AGTAAAAATAAATAAAACAGCAGCAGCAAACAAATAAAATGAAATAAAAGAAACAAATGA 1841

Qy        301 AATAAATATTGTGTTGTGCAGCATTAAAAAAAATCAAAATAAAAATTAAATGTGAGCAAA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1842 AATAAATATTGTGTTGTGCAGCATTAAAAAAAATCAAAATAAAAATTAAATGTGAGCAAA 1901

Qy        361 GAATGAAAAAAAAAAAAAAAAAAAA 385
              |||||||||||||||||||||||||
Db       1902 GAATGAAAAAAAAAAAAAAAAAAAA 1926


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632